UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 18-7301


MICHAEL S. OWL FEATHER-GORBEY,

                  Plaintiff - Appellant,

            v.

ANGELA DUNBAR; WARDEN TIMOTHY S. STEWART; MS. STAR; MR.
SAMPLE; MR. MUBARAK; MS. HAMELTON; MR. GERA; MS. JANE DOE;
MR. MCDONALD; MR. SCHNIDER; MR. JONES,

                  Defendants - Appellees.



                                    No. 19-6694


MICHAEL S. OWL FEATHER-GORBEY,

                  Plaintiff - Appellant,

            v.

IAN CONNERS, FBOP Central Office Inmate Appeal Administrator,

                  Defendant - Appellee.



                                    No. 19-6695


MICHAEL S. OWL FEATHER-GORBEY,
                    Plaintiff - Appellant,

             v.

ANGELA DUNBAR; WARDEN TIMOTHY S. STEWART; MS. STAR; MR.
SAMPLE; MR. MUBARAK; MS. HAMELTON; MR. GERA; MS. JANE DOE;
MR. MCDONALD; MR. SCHNIDER; MR. JONES,

                    Defendants - Appellees.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett and Catherine C. Blake, District Judges. (1:18-cv-02754-RDB; 1:18-
cv-04027-CCB)


Submitted: November 26, 2019                                Decided: December 17, 2019


Before WYNN and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Gorbey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

       In these consolidated appeals, Michael Owl Feather-Gorbey (Gorbey), a District of

Columbia inmate housed in Maryland, appeals the district court’s dismissal of his civil

rights complaint without prejudice after finding that Gorbey failed to establish that he was

in imminent danger of serious physical injury. We affirm.

       It is undisputed that Gorbey has had, on at least three occasions, an action or appeal

dismissed on the grounds that it was frivolous, malicious, or failed to state a claim.

Accordingly, Gorbey cannot proceed with his civil action without prepayment of filing fees

unless he shows that he is in imminent danger of serious physical injury. See 28 U.S.C.

§ 1915(g) (2012).

       We review the district court’s decision de novo. Richey v. Dahne, 807 F.3d 1202,

1206 (9th Cir. 2015). We note that the imminent danger “must exist at the time the

complaint or the appeal is filed, not when the alleged wrongdoing occurred.” Martin v.

Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). The inmate must allege “ongoing serious

physical injury, or a pattern of misconduct evidencing the likelihood of imminent serious

physical injury.” Id. We agree with the district court that Gorbey failed to show that he

was in imminent danger of serious physical injury. Accordingly, we affirm the court’s

orders vacating its initial grant of in forma pauperis status and dismissing the complaint.

We deny Gorbey’s motions for relief and sanctions, his motion to compel, and his motion

for judicial notice of new evidence.




                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4